 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANTINO ZECHRIAH DE ANDA,                             No. 2:18-cv-1029 WBS KJN P
12                       Petitioner,
13           v.                                             ORDER
14    C. KOENIG, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed this petition for writ of habeas corpus

18   under 28 U.S.C. § 2254. On February 8, 2019, petitioner was ordered to show cause why

19   respondent’s motion to dismiss should not be granted due to petitioner’s failure to file an

20   opposition. On February 15, 2019, petitioner filed an opposition; however, petitioner did not sign

21   his opposition.

22          Parties proceeding without counsel are required to sign all pleadings, motions, and other

23   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to

24   consider petitioner’s opposition unless he signs it.

25          Petitioner is granted an opportunity to re-file his opposition, including a signature page

26   bearing his signature. Petitioner is cautioned that this is not an opportunity for him to file a new

27   or amended opposition, but rather to provide a signature on the opposition filed on February 15,

28   2019. Further, petitioner is warned that failure to submit his signed opposition could result in an
 1   order granting respondent’s motion to dismiss, or dismissal of this action based on petitioner’s

 2   failure to comply with this court’s order. Fed. R. Civ. P. 41(b).

 3             Accordingly, IT IS HEREBY ORDERED that:

 4             1. The Clerk of the Court shall send petitioner a copy of petitioner’s February 15, 2019

 5   opposition, without the banner across the top (ECF No. 14); and

 6             2. Within twenty-one days, petitioner shall re-file his signed opposition.

 7   Dated: March 4, 2019

 8

 9

10

11   /dean1029.r11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
